DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: 
"processing circuitry", "virtual build volume assessment module" and "print instructions module" “virtual build volume generation module” in claims 10 and 12-13.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6, and 8-14 of Co-pending application 17263216, in view of Huang WO 2017023284 A1.

Regarding instant claim 15, claim 14 of Co-pending application 17263216 teaches the claim limitations, as shown in the following table:
Instant Application
Co-pending Application 17263216
15. A tangible machine-readable medium storing instructions which, when executed by a processor, cause the processor to:
14. A tangible machine-readable medium storing instructions which, when executed by a processor, cause the processor to:
determine an object generation arrangement for additive manufacturing based on a separation distance between objects, wherein the separation distance varies based on an intended location of object generation.
evaluate a plurality of possible object generation arrangementsbased on a default separation distance and anenhanced separation distance, wherein the enhancedseparation distance is used to assess predefined objectsub-portions.


Huang further teaches the additional claim elements as stated in following 35 U.S.C. 103 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6, and 8-14 of Co-pending application 17263216, in view of Huang based on obviousness analysis.

Regarding claims 1-14, claims 1, 3-4, 6, and 8-14 of Co-pending application 17263216 further teach the additional claim elements. In addition, Huang further teaches the additional claim elements as stated in following 35 U.S.C. 103 rejection as stated in previous 35 U.S.C. 103 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6, and 8-14 of Co-pending application 17263216, in view of Huang based on obviousness analysis.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
 
The claim 15 recites:
A tangible machine-readable medium storing instructions which, when executed by a processor, cause the processor to:
determine an object generation arrangement for additive manufacturing based on a separation distance between objects, wherein the separation distance varies based on an intended location of object generation.
Step 1: 
The claim recites a tangible machine-readable medium. Thus, the claim is directed to a product, which are statutory categories of invention. 

Step 2A Prong one:
The limitation of determine an object generation arrangement for additive manufacturing based on a separation distance between objects, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determine” in the context of this claim encompasses the user mentally place the objects to be printed on a plane of a platform, with help of a pen and paper, as long as the set of objecgts are very simple. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong two:
Besides the abstract ideas, the claim recites when executed by a processor. This additional limitation represents mere instruction executing that is necessary for use of the recited judicial exception (“determining”) and is recited at a high level of generality. This limitation is thus insignificant extra-solution activity. The recited “tangible machine-readable medium storing instructions” and “processor” are additional elements which is to implement the system. But the “tangible machine-readable medium” and “processor” are recited generically that they represent no more than mere instructions to apply the judicial exceptions on a controller system. As such, it is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of computer. Even when viewed in combination, these additional limitation and additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: 
The claim as a whole does not amounts to significantly more than the recited exception. The claim has the following additional limitations and elements:
1) “tangible machine-readable medium”;
2) “processors”;
3) when executed;
4) the separation distance varies based on an intended location of object generation. 
Regarding 1) – 2), as explained previously, “tangible machine-readable medium”, and “processor” are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Regarding 3), as explained previously, are extra-solution activities, which for purposes of Step 2A Prong Two was considered insignificant. These limitations therefore remain insignificant extra-solution activities even upon reconsideration. Regarding 4), “the separation distance varies based on an intended location of object generation” merely further limiting the scope of abstract ideas or stating merely technical environment of these abstract ideas. Thus, 1) – 4) do not amount to significantly more. Even when considered in combination, these additional elements and limitations represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.

Regarding claims 1-8 and 10-15:

Step 1: Claims 1-8 recite a method. Thus, the claim is directed to a process, which are statutory categories of invention. Claims 10-14 apparatus. Thus, the claim is directed to a product, which are statutory categories of invention.

Step 2A Prong one:
Similar to claim 15, the claims recite additional determining …, evaluating …, selecting …, modifying …, comparing …, generating …, assess …, selected …, and generate …, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A Prong two:
Similar to claim 1, besides the abstract ideas, the claim recites receiving …, that is necessary for use of the recited judicial exception and is recited at a high level of generality. This limitation is thus insignificant extra-solution activities. The recited apparatus, processing circuitry, virtual build volume assessment module, print instructions module, virtual build volume generation module and additive manufacturing apparatus are additional elements which are configured to implement the method steps. But the auto tuner system is recited generically that it represents no more than mere instructions or performing generic functions to apply the judicial exceptions on a computer. As such, it is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. Even when viewed in combination, these additional limitations and elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: 
Similar to claim 1, the additional elements, as explained previously, are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept; the additional limitations, as explained previously, are extra-solution activities, which for purposes of Step 2A Prong Two was considered insignificant. The other recited additional limitations and elements in the claims either merely further limiting the scope of abstract ideas or stating merely technical environment of these abstract ideas that it does not impose any meaningful limits on practicing the abstract idea, for example, “the first portion of the fabrication
chamber is associated with higher degrees of object deformation than the second portion of the fabrication chamber, and wherein the first separation distance is greater than the second separation distance”. The claim as a whole does not amount to significantly more than the recited exception. Even when considered in combination, these additional elements and limitations represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites “if each object in the first predefined zone is separated from a neighboring object …” that directs to contingent limitation (See MPEP §2111.04 (II) and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). For examination purpose, “if …” will be construed as “in respond to that …”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang WO 2017023284 A1.

Regarding claim 15, Huang teaches a tangible machine-readable medium storing instructions which, when executed by a processor, cause the processor (Figs. 1-2 [0023] [0024]) to:
determine an object generation arrangement for additive manufacturing based on a separation distance between objects, wherein the separation distance varies based on an intended location of object generation (Figs 1 &3 [0029] – [0032] the gap be larger when it is placed in zone with a large number of neighboring parts – separation distance varies based on where the part will be placed).
Huang teaches:
[0023] With reference now to FIG. 2, there is shown a block diagram of an apparatus 200 for determining an arrangement of parts to be printed in a build envelope of a 3D printer, …


    PNG
    media_image1.png
    764
    867
    media_image1.png
    Greyscale

[0024] The apparatus 200 may be a computing device, such as a personal computer, a server computer, a printer, a 3Dprinter, a smartphone, a tablet computer, etc. In a particular example, the apparatus 220 may be equivalent to the controller130 depicted in FIG. 1. …
[0029] With reference first to the method 300 in FIG. 3, at block 302, the processor 210 may identify a plurality of parts to be printed. ..., the processor210 may receive or otherwise access a file containing information pertaining to the plurality of parts to be printed from an external device or from the data store 212. In any regard, the information pertaining to the plurality of parts may include an identification of each of the parts such as a part number, part name, or other identifier. The information pertaining to the plurality of parts may also include data identifying the physical characteristics of the parts, for instance, the dimensions of the parts. …
…
[0031] At block 304, the processor 210 may generate a respective virtual bounding box for each of the plurality of parts to be printed identified at block 302. An example of a virtual bounding box 500 for a part 502 to be printed is depicted in FIG. 5. The part 502 is depicted with dashed lines to better distinguish the part 502 from the virtual bounding box 500. …
[0032] …, the virtual bounding box 500 may be generated such that a relatively small gap is maintained between the extremities 508 of the part 502 to be printed and the edges 504 and/or the planar sections 506 of the virtual bounding box500. The gaps may be maintained, for instance, to thermally de-couple the part 502 from other parts during printing. In addition, the size of the gaps may be fixed or may vary depending upon the volume of neighboring parts to be printed. For instance, the gaps may be larger when there are a large number of neighboring parts to be printed as there may be a relatively larger amount of thermal coupling between the parts during printing.

Regarding claim 10, Huang teaches claimed program. Therefore, he teaches the apparatus for implementing the program.
In addition, Huang teaches to assess a set of candidate virtual build volumes modelling possible fabrication chamber contents for generation of a plurality of objects (claim 10, candidate arrangements) based on an analysis of whether objects to be generated in a first portion of the fabrication chamber are separated by a first separation distance and objects to be generated in a second portion of the fabrication chamber are separated by a second separation distance, different to the first separation distance (Figs 1 &3 [0029] – [0032] the gap be larger when it is placed in zone with a large number of neighboring parts –  first separation distance for the part be placed in first zone larger than second separation distance for the part be placed  other than the  first zone – second separation distance for the part to be placed in second zone); and
a print instructions module for determining print instructions for generating the object based on a virtual build volume of the set of candidate virtual build volumes which is selected following the assessment by the virtual build volume assessment module ([0037]).

Regarding claim 11, Huang further teaches the first portion of the fabrication chamber is associated with higher degrees of object deformation than the second portion of the fabrication chamber, and wherein the first separation distance is greater than the second separation distance ([0032] larger amount of thermal coupling).

Regarding claim 12, Huang further teaches the virtual build volume assessment module is to assess the set of candidate virtual build volumes based on at least one of a height of each candidate virtual build volume and a number of objects in each candidate virtual build volume ([0038] height be minimized).

Regarding claim 13, Huang further teaches a virtual build volume generation module to generate the set of candidate virtual build volumes by rearranging a set of virtual objects (claim 10, candidate arrangements by translating and rotating).

Regarding claim 14, Huang further teaches additive manufacturing apparatus ([0015]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claims 10-15 above, in view of De Pena WO 2017196345 A1.

Regarding claim 1, Huang teaches the claimed apparatus. Therefore, he teaches the method steps for implementing the apparatus.
In addition, Huang teaches receiving, by at least one processor, object model data, the object model data describing a plurality of objects to be generated using additive manufacturing (Figs. 1 and 3 [0029] receive information of the plurality of parts to be printed, include dimensions of the parts);
Huang does not teach the first zone and second zone are predefined.
De Pena teaches the first zone and second zone are predefined (Fig. 3 [0040] the print bed is mapped into zones with different thermal profiles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to incorporate the teachings of De Pena because they all directed to additive manufacturing. Predefining the first zone and second zone by thermal profile will help manage the thermal decoupling of the parts.

Regarding claim 2, when object is located on both predefined zones, selecting first separation distance or second separation distance is mere design choices choosing from limited two options that is not patentable. See MPEP 2143(I). In addition, since the separation distance is for thermal decoupling, it would be obvious to select the greater one so the separation distance will satisfy both zones.

Regarding claim 4, Huang further teaches, if each object in the first predefined zone is separated from a neighboring object by at least a first separation distance and each object in the second predefined zone is separated from a neighboring object by a second separation distance, determining a nesting score; and selecting a candidate virtual build volume based on the nesting score ([0036] percentage of the volume of the build envelope occupied by the parts to be printed – nesting score, selecting the arrangement with nesting score less than threshold. The separation distances are satisfied by the added gap to the virtual part).

Regarding claim 5, Huang further teaches the plurality of candidate virtual build volumes contain virtual objects which are at least one of relatively translated and relatively rotated ([0033] virtual part 502 virtually oriented).

Regarding claim 6, Huang further teaches modifying object data describing an object by applying an expansion to generate modified object data, wherein a size of the expansion is determined based on the separation distance to be used when evaluating that object, and
evaluating if each object is separated from a neighboring object by at separation distance comprises determining if a virtual volume occupied by a virtual object described by the modified object data intersects with a virtual volume which is occupied by another virtual object ([0032] the virtual bounding box added the thermal separation gap).

Regarding claim 8, Huang further teaches generating, by at least one processor, object generation instructions based on the determined virtual build volume ([0037]).

Regarding claim 9, Huang further teaches generating the plurality of objects ([0037]).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of De Pena as applied to claims 1-2, 4-6 and 8-9 above, further in view of Zeng US 20170113414 A1.

Regarding claim 3, Huang further teaches determining a plurality of candidate virtual build volumes indicating different possible placements and/or orientations of objects (claim 10, ranking candidate arrangements based on criteria and select the candidate arrangement); 
evaluating, by at least one processor, the candidate virtual build volume, wherein the evaluation comprises:
(i) evaluating if each object in the first predefined zone of the virtual build volume is separated from a neighboring object by at least the first separation distance; and 
(ii) evaluating if each object in the second predefined zone of the virtual build volume is separated from a neighboring object by at least a second separation ([0032] [0040] the virtual bounding boxes with the separation gap added either to be in contact with each other or not, will guarantee the separation distance associated with the zone it will be located); and 
the method further comprises selecting between the candidate virtual build volumes based on the evaluation (claim 10, ranking candidate arrangements based on criteria and select the candidate arrangement).
In addition, Zeng teaches evaluating, by at least one processor, the candidate virtual build volume, wherein the evaluation comprises:
(i) evaluating if each object in the first predefined zone of the virtual build volume is separated from a neighboring object by at least the first separation distance; and 
(ii) evaluating if each object in the second predefined zone of the virtual build volume is separated from a neighboring object by at least a second separation ([0024] minimal spacing or appropriate thermal spacing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to incorporate the teachings of Zeng because they all directed to additive manufacturing. To make sure the minimum separation spacing or appropriate thermal spacing are maintained will help maintain thermal decoupling of parts.

Regarding claim 7, Huang and Zeng further teach evaluating a separation distance between each of a plurality of objects and comparing the minimum determined separation distance to at least one of the first separation distance and the second separation distance (Huang: [0032] [0040] the virtual bounding boxes with the separation gap added either to be in contact with each other or not, will guarantee the separation distance associated with the zone it will be located. Zeng: [0024] minimal spacing or appropriate thermal spacing).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boniardi US 20190378566 A1 teaches insulation distance varies at locations.
BULLERUS 20180071986 A1 teaches nested arrangement with separation gap.
GRIFFITH US 20140081603 A1 teaches nesting parts with gap by shaking.
Watanabe US 20200041441 A1 teaches heat insulation space between parts based on zones.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T./           Examiner, Art Unit 2115



/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115